Citation Nr: 0831519	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1969 to 
August 1972.  He died in February 1988. The appellant is the 
veteran's surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied the benefit sought on appeal. 
This matter has been before the Board on multiple occasions, 
most recently in a January 2008 remand for a VA medical 
opinion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant essentially contends that the veteran's 
sarcoidosis disease resulted from herbicide exposure during 
active service; and thereby she claims that the cause of the 
veteran's death was service connected. The appellant has not 
been appropriately notified of how to substantiate her claim 
for service connection for the cause of the veteran's death 
in compliance with the applicable Court of Appeals for 
Veterans Claims (Court) precedent, and the case will be 
remanded for additional notice on this matter.   

Specifically, additional Veterans Claim Assistance Act (VCAA) 
notice is necessary to comply with Court precedent. In Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), the Court held that in 
a claim for benefits for the cause of the veteran's death, 
VA's duty to notify under 38 U.S.C.A § 5103(a) must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. 

The appellant did not receive notice in accordance with the 
Hupp decision. Thus the claim must be remanded for a 
corrective VCAA notice in compliance with the Hupp decision.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO shall send the appellant 
notice in compliance with the recent Hupp 
decision by the Court of the following: 
(1) a statement of the conditions, if any, 
for which a veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claims. After inclusion 
of any additional evidence, the AMC/RO 
shall consider whether a medical opinion 
is necessary under the provisions of 
38 C.F.R. § 3.159(c)(4).   
If any benefits sought remain denied, the 
appellant and her representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




